Exhibit 10.1

FOURTH AMENDMENT TO REVOLVING CREDIT
AND TERM LOAN AGREEMENT

This Fourth Amendment to Revolving Credit and Term Loan Agreement is dated as of
September 28, 2006, between XETA TECHNOLOGIES, INC., an Oklahoma corporation
(“Borrower”), and BANK OF OKLAHOMA, N.A. (“Bank”).

RECITALS

A.            Reference is made to the Revolving Credit and Term Loan Agreement
dated as of October 1, 2003, and amended June 7, 2004, September 30, 2005, and
December 21, 2005 (as amended, the “Credit Agreement”) between Borrower and
Bank, pursuant to which currently exists:  (i) a term loan in the original
principal amount of $3,374,734.33 (“Term Loan”), (ii) a real estate loan in the
original principal amount of $2,238,333.48 (“Real Estate Loan”), and (iii) a
revolving line of credit in the amount of $7,500,000 (“Revolving Line”).  Terms
used herein shall have the meanings ascribed to them in the Credit Agreement
unless otherwise defined herein.

B.            Borrower has requested that Bank (i) extend the commitment under
the Revolving Line to September 28, 2007, and (ii) amend certain terms of the
Credit Agreement; and Bank has agreed to accommodate such request, subject to
the terms and conditions set forth below.

AGREEMENT

For valuable consideration received, it is agreed as follows:

1.             AMENDMENTS TO THE CREDIT AGREEMENT.  The Credit Agreement is
hereby amended as follows:

1.1.          Section 1.18 (Debt Service Coverage Ratio) is hereby deleted and
replaced with the following:

“1.18    ‘Debt Service Coverage Ratio’ shall mean pre-tax income less cash taxes
paid plus interest expense plus depreciation and amortization less treasury
stock purchases, for the immediately preceding four (4) consecutive quarters,
divided by interest expense plus current maturities of long term debt, all
determined without duplication and in accordance with GAAP, consistently
applied.”

1.2.          Section 1.20(b) (EBITDA) is hereby deleted and replaced with the
following:

“1.20(b)   ‘EBITDA’ shall mean net income plus (i) interest expense,
(ii) depreciation, depletion, obsolescence and amortization of property (iii)
capitalized lease expense, and (iv) tax expense, all determined in accordance
with GAAP, and for a particular period.”

1.3.          The Revolving Line Note, attached to the Credit Agreement as
Schedule “1.49” is hereby replaced by the $7,500,000 Promissory Note in form and
content as set forth on Schedule “1.3” attached hereto (“Renewal Note”).

1.4.          Section 1.53 (Termination Date) is hereby amended to reflect that
the date “September 28, 2006” shall now mean and read “September 28, 2007”.


--------------------------------------------------------------------------------




1.5.          Section 7.6 of the Credit Agreement is hereby amended to add the
following sentence at the end of the section:

“Notwithstanding the above, commencing October 1, 2006, Borrower may purchase
its own capital stock, and may allocate and set apart all sums necessary for the
purchase of such capital stock.”

1.6.          Section 8.3 (Debt Service Coverage Ratio) is hereby deleted and
replaced with the following:

“8.3   Debt Service Coverage Ratio.  Maintain a Debt Service Coverage Ratio not
less than (i) 1.25 to 1 when excluding treasury stock purchases, and (ii) 1.1 to
1 when including treasure stock purchases.”

2.             CONDITIONS PRECEDENT.  Borrower shall deliver to Bank at or
before closing:

2.1.          This Amendment and all schedules hereto;

2.2.          The Renewal Note; and

2.3.          Any other instruments, documents or agreements reasonably
requested by Bank in connection herewith.

3.             Borrower Ratification.  Borrower hereby ratifies and confirms the
Credit Agreement, Security Agreement and all other instruments, documents and
agreements executed by Borrower in connection with the Credit Agreement, and
acknowledges and agrees that they remain in full force and effect, binding and
enforceable against the Borrower in accordance with their terms.

4.             Representations.  Borrower represents and warrants that (i) no
Event of Default exists under the Credit Agreement or any instruments, documents
or agreements executed by Borrower in connection therewith (collectively, the
“Loan Documents”), and (ii) all representations and warranties made in the Loan
Documents remain true and correct as of the date hereof.  Borrower further
represents and warrants that all authority documents delivered to Bank in
connection with the Credit Agreement remain in full force and effect and have
not been modified or changed whatsoever.

5.             Governing Law and Binding Effect.  This document shall be
governed by and construed in accordance with the laws of the State of Oklahoma,
and shall inure to the benefit of and be binding upon the parties hereto, their
successors and assigns.

6.             No Change.  Except as expressly amended hereby, the Credit
Agreement, and all instruments, documents and agreements executed and/or
delivered by Borrower to Bank in connection therewith, shall remain in full
force and effect and unchanged.

7.             Costs, Expenses and Fees.  Borrower agrees to pay all costs,
expenses and fees incurred by Bank or otherwise in connection herewith,
including, without limitation, all reasonable attorney fees, costs and expenses
of Riggs, Abney, Neal, Turpen, Orbison & Lewis.

8.             Multiple Counterparts.  This Amendment may be executed in
multiple counterparts.

2


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

“Borrower”

 

 

 

 

 

 



 

 

XETA TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

 

 

 

 



 

By

/s/ Robert B. Wagner

 

 

 

 

Robert B. Wagner, Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

“Bank”

 

 

 

 

 

 

 

 

BANK OF OKLAHOMA, N.A.

 

 

 

 

 

 

 

 

 

 

 

 

 

By

/s/ David Lamb

 

 

 

 

David Lamb, Senior Vice President

 

3


--------------------------------------------------------------------------------


Schedule 1.3

PROMISSORY NOTE

$7,500,000

 

September 28, 2006

 

 

Tulsa, Oklahoma

 

FOR VALUE RECEIVED, the undersigned, XETA TECHNOLOGIES, INC., an Oklahoma
corporation (“Maker”), promises to pay to the order of BANK OF OKLAHOMA, N.A.
(“Lender”), at its offices in Tulsa, Oklahoma, the principal sum of Seven
Million Five Hundred Thousand and No/100 Dollars ($7,500,000) or, if less, the
aggregate sum of advances made by Lender to Maker under the Revolving Credit and
Term Loan Agreement dated October 1, 2003 (as amended, the “Credit Agreement”)
between Maker and Lender, payable as follows (all capitalized terms used but not
defined herein shall have the meanings given in the Credit Agreement):

a.                                       Principal.  Principal shall be payable
on September 28, 2007.

b.                                      Interest.  Interest shall be payable on
the first day of each month, commencing the 1st day of October, 2006, and at
maturity.  Interest shall accrue on the principal balance outstanding hereunder
and on any past due interest hereunder at a rate at all times equal to the Note
Rate (defined below).

“Note Rate” shall mean a rate at all times equal to the Adjusted Prime Rate or
the Adjusted LIBOR Rate, as elected by Maker pursuant to a properly made
Interest Rate Election (defined below); provided, that at the end of any
applicable Interest Period (defined below), the Note Rate shall revert to the
Adjusted Prime Rate unless a new Interest Rate Election has been properly made
by Maker.  The Adjusted Prime Rate and the Adjusted LIBOR Rate shall be
calculated, on any date of determination thereof, as follows:

Funded Debt to EBITDA

 

Adjusted LIBOR Rate

 

Adjusted Prime Rate

Greater than or equal to 2.50 to 1

 

LIBOR Rate plus 2.50%

 

Prime Rate minus .375%

Greater than or equal to 2.0 to 1 but less than 2.5 to 1

 

LIBOR Rate plus 2.00%

 

Prime Rate minus .375%

Greater than or equal to 1.50 to 1 but less than 2.0 to 1

 

LIBOR Rate plus 1.75%

 

Prime Rate minus .875%

Greater than or equal to 1.0 to 1 but less than 1.5 to 1

 

LIBOR Rate plus 1.50%

 

Prime Rate minus 1.125%

Less than 1.0 to 1

 

LIBOR Rate plus 1.25%

 

Prime Rate minus 1.125%

 

The Adjusted LIBOR Rate and Adjusted Prime Rate shall be recalculated on not
less than a quarterly basis, on the date on which the Lender is in receipt of
Maker’s most recent financial statements (and, in the case of the year-end
financial statements, audit report) for the fiscal quarter then ended (“Pricing
Date”).  From the date of this Agreement to the first recalculation, the
Adjusted LIBOR Rate shall be set at the LIBOR Rate plus 2.50 percent (2.50%),
and the Adjusted Prime Rate

1


--------------------------------------------------------------------------------




shall be set at the Prime Rate minus .375 percent (-.375%).  The Note Rate shall
be established based on the ratio of Funded Debt to Cash Flow for the most
recently completed fiscal quarter and the Note Rate established on a Pricing
Date shall remain in effect until the next Pricing Date.  If the Maker has not
delivered its financial statements by the date such financial statements (and,
in the case of the year-end financial statements, audit report) are required to
be delivered under the Credit Agreement, until such financial statements and
audit report are delivered, the Note Rate shall be the Prime Rate minus three
hundred seventy-five thousandths of one percent (0.375%).  If the Maker
subsequently delivers such financial statements before the next Pricing Date,
the Note Rate established by such late delivered financial statements shall take
effect from the date of delivery until the next Pricing Date.  In all other
circumstances, the Note Rate established by such financial statements shall be
in effect from the Pricing Date that occurs immediately after the end of the
fiscal quarter covered by such financial statements until the next Pricing Date.
Each determination of the Note Rate made by the Lender in accordance with the
foregoing shall be conclusive and binding on the Maker and the Lender if
reasonably determined.  Any change in the Note Rate resulting from a change in
the Prime Rate shall be effective as of the opening of business on the day on
which such change in the Prime Rate becomes effective.

“Funded Debt” (for purposes of this Note) shall mean all interest bearing debt.

“EBITDA” shall have the meaning given in the Credit Agreement.

“Interest Rate Election” means written notice from Maker to Lender no earlier
than twenty (20) days and no later than five (5) days prior to the contemplated
effective date, substantially in form and content as set forth on Exhibit “A”
hereto, whereby Maker may elect from time to time that interest shall accrue
hereunder at the Adjusted Prime Rate or the Adjusted LIBOR Rate.

“LIBOR Rate” means the London Interbank Offered Rate composite rate per annum
for U.S. Dollars for the applicable Interest Period which appears on the LIBOR
01 page of the Reuters information service on the day the Interest Rate Election
is received by Lender.  The LIBOR Rate shall remain fixed during the applicable
Interest Period.

“Interest Period” shall mean a period of time equal to the lesser of: (i) at the
election of the Maker, thirty (30), sixty (60), or ninety (90) days; or (ii) the
number of days between the contemplated effective date specified by the Maker in
the applicable Interest Rate Election and the maturity date hereunder.

“Prime Rate” shall mean a fluctuating interest rate per annum as in effect from
time to time, which interest rate per annum shall at all times be equal to the
rate of interest announced publicly from time to time (whether or not charged in
each instance), by JP Morgan Chase Bank, at New York, New York (“Rate Bank”), as
its base rate or general reference rate.  Each change in the Prime Rate (or any
component thereof) shall become effective hereunder without notice to Maker
(which notice is hereby expressly waived by Maker), on the effective date of
each such change.  Should the Rate Bank abolish or abandon the practice of
announcing or publishing a Prime Rate, then the Prime Rate used during the
remaining term of this Note shall be that interest rate or other general
reference rate then in effect at the Rate Bank which, from time to time, in the
reasonable judgment of Bank, most effectively approximates the initial
definition of the “Prime Rate.”  Maker acknowledges that Lender may, from time
to time, extend credit to other borrowers at rates of interest varying from, and
having no relationship to, the Prime Rate.  The rate of interest payable upon
the indebtedness evidenced by this Note shall not, however, at any time exceed
the maximum rate of interest permitted under the laws of the State of Oklahoma
for loans of the type and character evidenced by this Note.

2


--------------------------------------------------------------------------------




If any payment shall be due on a Saturday or Sunday or upon any other day on
which state or national banks in the State of Oklahoma are closed for business
by virtue of a legal holiday for such banks, such payment shall be due and
payable on the next succeeding banking day and interest shall accrue to such
day.  All interest due hereon shall be computed on the actual number of days
elapsed (365 or 366) based upon a 360-day year.

All payments under this Note shall be made in legal tender of the United States
of America or in other immediately available funds at Lender’s office described
above, and no credit shall be given for any payment received by check, draft or
other instrument or item until such time as the holder hereof shall have
received credit therefor from the holder’s collecting agent or, in the event no
collecting agent is used, from the bank or other financial institution upon
which said check, draft or other instrument or item is drawn.

From time to time the maturity date of this Note may be extended or this Note
may be renewed, in whole or in part, or a new note of different form may be
substituted for this Note and/or the rate of interest may be changed, or changes
may be made in consideration of loan extensions, and the holder, from time to
time, may waive or surrender, either in whole or in part, any rights,
guarantees, security interests or liens given for the benefit of the holder in
connection herewith; but no such occurrences shall in any manner affect, limit,
modify or otherwise impair any rights, guarantees or security of the holder not
specifically waived, released or surrendered in writing, nor shall any maker,
guarantor, endorser or any person who is or might be liable hereon, either
primarily or contingently, be released from such liability by reason of the
occurrence of any such event.  The holder hereof, from time to time, shall have
the unlimited right to release any person who might be liable hereon; and such
release shall not affect or discharge the liability of any other person who is
or might be liable hereon.

If any payment required by this Note to be made is not made when due, or if any
default occurs under any loan agreement or under the provisions of any mortgage,
security agreement, assignment, pledge or other document or agreement which
provides security for the indebtedness evidenced by this Note, the holder hereof
may, at its option, without notice or demand, declare this Note in default and
all indebtedness due and owing hereunder immediately due and payable.  Interest
from the date of default on such principal balance and on any past due interest
hereunder shall accrue at the rate of five percent (5%) per annum above the
nondefault interest rate accruing hereunder.  The Maker and any endorsers,
guarantors and sureties hereby severally waive protest, presentment, demand, and
notice of protest and nonpayment in case this Note or any payment due hereunder
is not paid when due; and they agree to any renewal, extension, acceleration,
postponement of the time of payment, substitution, exchange or release of
collateral and to the release of any party or person primarily or contingently
liable without prejudice to the holder and without notice to the Maker or any
endorser, guarantor or surety.  Maker and any guarantor, endorser, surety or any
other person who is or may become liable hereon will, on demand, pay all costs
of collection, including reasonable attorney fees of the holder hereof in
attempting to enforce payment of this Note and reasonable attorney fees for
defending the validity of any document securing this Note as a valid first and
prior lien.

Upon the occurrence of any default hereunder, Lender shall have the right,
immediately and without further action by it, to set off against this Note all
money owed by Lender in any capacity to the Maker or any guarantor, endorser or
other person who is or might be liable for payment hereof, whether or not due,
and also to set off against all other liabilities of Maker to Lender all money
owed by Lender in any capacity to Maker; and Lender shall be deemed to have
exercised such right of setoff and to have made a charge against such money
immediately upon the occurrence of such default even though such charge is made
or entered into the books of Lender subsequently thereto.

3


--------------------------------------------------------------------------------




The holder of this Note may collect a late charge not to exceed an amount equal
to five percent (5%) of the amount of any payment which is not paid within ten
(10) days from the due date thereof, for the purposes of covering the extra
expenses involved in handling delinquent payments.  This late charge provision
shall not be applicable in the event the holder hereof, at its option, elects to
receive interest at the increased rate as provided hereunder in the event of
default.

This Note is given for an actual loan of money for business purposes and not for
personal, agricultural or residential purposes, and is executed and delivered in
the State of Oklahoma and shall be governed by and construed in accordance with
the laws of the State of Oklahoma.

This Note constitutes an extension and renewal of the $7,500,000 Revolving Line
Note dated September 30, 2005, from Maker to Lender.

 

 

XETA TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

 

 

 

 



 

By

 

 

 

 

 

Robert B. Wagner, Chief Financial Officer

 

4


--------------------------------------------------------------------------------


EXHIBIT “A”

(Interest Rate Election Notice)

Bank of Oklahoma, N.A.
P. O. Box 2300
Tulsa, Oklahoma   74192-2300
Attn:   David Lamb, Senior Vice President

Re:                               Revolving Credit and Term Loan Agreement
(“Loan Agreement”) dated October 1, 2003, between XETA TECHNOLOGIES, INC.
(“Borrower”) and BANK OF OKLAHOMA, N.A. — Interest Rate Election

Ladies and Gentlemen:

Please be advised that no Initial Default or Matured Default exists under the
Loan Agreement, and the Borrower hereby provides the following interest rate
election:

A.            Revolving Line.  (Insert applicable information as to the (i)
Adjusted Prime Rate or (ii) Adjusted LIBOR Rate, including requested interest
rate period)

B.            Term Loan.  (Insert applicable information as to the (i) Adjusted
Prime Rate or (ii) Adjusted LIBOR Rate, including requested interest rate
period)

C.            Real Estate Loan.  (Insert applicable information as to the (i)
Adjusted Prime Rate or (ii) Adjusted LIBOR Rate, including requested interest
rate period)

 

 

“Borrower”

 

 

 

 

 

 



 

 

XETA TECHNOLOGIES, INC.,

 

 

 

 

an Oklahoma corporation

 

 

 

 

 

 

 

 

 

 

 

 



 

By

 

 

 

 

 

Robert B. Wagner, Chief Financial Officer

 

 

 

 

 

 

 

 

 

 

Date Received by Bank of Oklahoma:

 

 

 

 

 

5


--------------------------------------------------------------------------------